UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
TODD C. BANK,                                              :
                                                           :
                                   Plaintiff,              :
                                                           :       FINDINGS OF FACT AND
                         -against-                         :       CONCLUSIONS OF LAW
                                                           :
HYDRA GROUP LLC,                                           :            10 Civ. 1770 (VMS)
                                                           :
                                   Defendant.              :
                                                           :
---------------------------------------------------------- x

VERA M. SCANLON, United States Magistrate Judge:

        Plaintiff Todd C. Bank (“Plaintiff” or “Mr. Bank”), a pro se attorney, brings this action

against Defendant Hydra Group LLC (“Defendant” or “Hydra”), asserting a single cause of

action under Section 17529.5(a)(3) of the California Business and Professions Code, arising out

of three allegedly misleading commercial email advertisements that he received. See generally

Amended Complaint, ECF No. 21. The parties consented to this Court’s jurisdiction, ECF No.

146, and a bench trial was held to determine Defendant’s liability and damages, if any. See

Transcript of Civil Cause for Bench Trial Before The Honorable Vera M. Scanlon (“Tr.”), ECF

No. 155.

        Based on consideration of the evidence introduced at trial, the parties’ post-trial

submissions and the applicable law, the Court makes the findings of fact and conclusions of law

set forth in Parts III and IV.D below pursuant to Federal Rule of Civil Procedure 52(a). The

Court finds that Defendant is not liable to Plaintiff under Section 17529.5(a)(3) of the California

Business and Professions Code. The Clerk of Court is directed to enter judgment in favor of

Defendant and close the case.




                                                        1
I.     EVIDENCE OFFERED AT TRIAL

       During the bench trial, Plaintiff testified on his own behalf and was cross-examined by

Defendant’s counsel. See Tr. 12:23-86:22. Jared Balek Gordon, Hydra’s general counsel during

the relevant time period, was called by Mr. Bank and testified on direct- and cross-examination

via video. See Tr. 94:8-152:9.

       A.      Plaintiff’s Testimony

       Plaintiff testified that he received the three emails at issue at an email address belonging

solely to Plaintiff and to which Plaintiff was the only person with access. Tr. 14:6-14. The first

email was received by Plaintiff on January 22, 2010. Tr. 14:15-16. The second and third emails

were both received by Plaintiff on January 27, 2010. Tr. 15:16-25. Printouts of Portable

Document Format (“PDF”) versions of the emails were admitted into evidence. See Trial

Exhibit 1; Tr. 16:15-17.1

       The subject line of the first email received by Plaintiff stated: “ATTN: Your Auto

Insurance Renewal Reminder Jan 21. 2010.” Trial Exhibit 1. The subject line of each of the

two subsequent emails received by Plaintiff stated: “ATTN: Your Auto Insurance Renewal

Reminder Jan 27. 2010.” Id. The “From” field in each of the three emails received by Plaintiff

contained the following email address: Car.Insurance.Quotes@STARTSAVINGZ.COM. Id.

The body of each of the three emails contained the following text:




1
 The PDF printouts of the emails were admitted for the purpose of “show[ing] that this is
something [Plaintiff] received on [his] email address,” and for no other purpose. Tr. 16:5-14.
                                                 2
               QUOTE WIZARD
               My auto insurance company flew me to Maui!
               CLICK HERE
               I took the $487 I saved with QuoteWizard.com and bought a plane
               ticket to Hawaii.
               What will you do with the money you save?
               REQUEST QUOTES
               You Deserve Better Rates!
               At Quote Wizard, we think that your auto insurance company owes
               you a break – you deserve it! This summer, save some cash by
               comparing auto insurance rates and treat yourself right. A vacation?
               A new T.V.? When you save 40%, you can splurge!
               After you fill out our simple online form, you’ll receive quotes from
               the top providers in the nation. You can select a better policy and
               get a refund on your old policy the same day. That means money in
               your pocket right now. Request quotes today.
               This is an advertisement from QuoteWizard.com. If you wish to no
               longer receive e-mails, click here. Or send postal mail to:
               QuoteWizard.com, 157 Yesler Way, Suite 400, Seattle, WA 98104.
               Click Here to
               UNSUBSCRIBE
               WE’RE SORRY TO SEE YOU GO
               Entourage Media Inc.
               PO Box 515381 #35260
               Los Angeles, CA 90051
               United States
               Tel +1 (888) 445-9246

Id. A portion of the text appeared over an image of two individuals on a beach (hereinafter, the

“Image”). Id. The emails included multiple hyperlinks. See Tr. 36:19.2



2
 “A hyperlink is highlighted text or images that, when selected by the user, permit him to view
another, related Web document.” Bensusan Rest. Corp. v. King, 126 F.3d 25, 27 n.1 (2d Cir.
1997) (internal quotation marks omitted); see Pearson Educ., Inc. v. Ishayev, 963 F.Supp.2d 239,
250 (S.D.N.Y. 2013) (“A hyperlink (or HTML instructions directing an internet user to a
particular website) is the digital equivalent of giving the recipient driving directions to another
website on the internet.”). Based on the Court’s review of the PDF printouts of the three subject
emails admitted as Trial Exhibit 1, each email appears to have contained six hyperlinks.
                                                 3
          Plaintiff testified that when he opened the first email he received, he “saw that the email

from the body of it did not pertain to any particular reminder,” and that “in fact . . . any auto

insurance policy that [Plaintiff] had [at the time] . . . had not expired and was not due to expire []

around that time of year.” Tr. 15:5-10. “In any event,” Plaintiff testified, “the body of the email

made clear that the subject line was misleading insofar as the subject line made it appear as if it

pertained to my own [insurance] policy when the email was clearly instead, as shown by the

body of it, a general advertisement for - - looking for quotes for auto insurance.” Tr. 15:11-15.

          Plaintiff testified that it was his understanding that Entourage Media, Inc. (“Entourage”)

“was the entity that physically . . . sen[t] the emails,” Tr. 45:9-10, and that “as best [he could]

tell,” the “goods and/or services that were being promoted in the emails that make up [Trial]

Exhibit 1 were for [Quote]Wizard,” Tr. 38:17-19. Hydra’s name does not appear in the emails.

See Trial Exhibit 1; Tr. 37:15-18. As to the basis of his belief regarding Hydra’s involvement

with the emails, Mr. Bank testified that around the time he received each of the emails, he

clicked on hyperlinks therein, and “the first site that . . . came up was what [] I call a jump site by

which I mean a site that comes up and very quickly essentially goes away . . . and some other site

comes up in its place.” Tr. 36:18-25.3 Plaintiff initially testified at trial that the “jump site” that

appeared was “Hydranetwork.com, if I recall correctly.” Tr. 36:25-37:3. Later in his testimony,

Plaintiff stated that the “jump site” may have instead been LynxTrack.com:




3
    Plaintiff does not specify in his testimony which of the hyperlinks in which emails he clicked.
                                                   4
       Q: And what was the domain when you jumped, as you testified earlier, what
       domain did you land on when you jumped?

       A: As I said, as I stated before, Hydra Network and there might have been - - again,
       this is eight years ago, but as I’m sitting here now, it is - - sounds correct, it is
       correct, there was something called LynxTrack. And I think it was www. - - it
       might have had the http: as well. L-Y-N-X, Track, T-R-A-C-K, I suppose. And
       that - - again, I don’t remember every detail. It was eight years ago, but either - - it
       went right to HydraNetwork.com or this LynxTracks, which then you type in that
       same website as a separate URL, then it - - that in turn jumped to Hydra Network.
       So I actually might have misspoken before. It might not have. I just don’t
       remember. It might not have actually jumped to www.hydranetwork.com. It might
       have jumped - - and I’m starting to think it did instead - - to LynxTrack.com and
       then again very quickly disappears and becomes something altogether different.
       But then when you type in www.lynxtrack.com as if you wanted to just go to that
       website and nothing else, then that jumps to Hydra. It’s like a mirror site or
       something like that.

Tr. 50:7-51:1. When asked if he had “anything to prove” his testimony regarding the “jump

site,” Plaintiff responded, “I don’t have it here. I might have - - I might have records on my

computer. I’m not sure.” Tr. 51:2-4.

       Plaintiff did not testify as to whether, prior to receiving the subject emails, he had

provided consent to Entourage, QuoteWizard or Hydra to receive the emails, or had provided his

email address to Entourage, QuoteWizard or Hydra. There was no testimony elicited about the

location from which the emails were sent, particularly whether they were sent from California.

The only connection to California on the face of the emails was the mailing address listed for

Entourage. See Trial Exhibit 1.

       During trial, Plaintiff attempted to access the three subject emails on a computer with

internet access provided by the Court, see Tr. 22:21-23:11, 55:12-16, 57:24-58:3, and

“screenshots” of “what [was] left” of the emails were admitted into evidence, see Tr. 58:4-9,

61:15-17, 66:17-19, 74:24-25, 80:8-13. Plaintiff clicked on hyperlinks contained in the emails

accessed at trial and determined that each was “dead.” Tr. 73:23-25, 82:11-13. With the



                                                  5
assistance of a Court technician, Plaintiff accessed hypertext markup language (HTML) versions

of each email (printouts of which were admitted into evidence), which did not contain a

reference to Hydra or LynxTrack. Tr. 83:3-25. Each of the hyperlinks displayed in the HTML

versions of the emails identified a URL beginning with “http://STARTSAVINGZ.COM,”

followed by differing “letters and numbers and slashes.” Tr. 76:19-23, 78:13-16.

       B.      Mr. Gordon’s Testimony

       Mr. Gordon was employed by Hydra as its general counsel from January 1, 2010 to

October 2010.4 Tr. 94:22-95:3. He explained that Hydra operated an “affiliate network” named

Hydra Network, which was essentially a “middle man between advertisers . . . [a]nd many

independent publishers of advertising,” known as “affiliates.” Tr. 104:5-8. Mr. Gordon testified

that Hydra Network was one of many affiliate networks in the market at the time. Tr. 159:13-18.

       Through Hydra’s affiliate network, authorized affiliates could log into Hydra Network’s

website (network.hydranetwork.com) to access and download advertising campaign information

and materials that the affiliates “could publish on behalf of Hydra Network’s advertisers.” Tr.

113:16-20, 130:14:15. The Hydra Network website included graphics approved for use with

specific advertising campaigns, approved subject lines, and payment details. Tr. 130:3-13. With

respect to subject lines for email advertisements, Mr. Gordon testified that Hydra typically

“would provide suggested subject lines [and] [m]any times [] would provide required subject

lines so that affiliates could only use the specified subject lines.” Tr. 134:25-135:3.

       Hydra “provided tracking and . . . payment to the affiliate[s].” Tr. 111:2-4. Mr. Gordon

explained that Hydra typically tracked advertisements in one of two ways. Tr. 111:10-11. In an



4
 Mr. Gordon testified that Hydra Group LLC changed its name to Marlborough Investment
Group. Tr. 95:9-13. Use of the name “Hydra” during his testimony referred interchangeably to
Hydra Group, LLC and Marlborough Investment Group. Tr. 95:25-96:3.
                                                  6
email advertisement, “the email might include what’s sometimes called a pixel or also sometimes

called a web beacon” which is a “1x1 invisible or white pixel or clear pixel that includes a

hyperlink that . . . links the server when it’s triggered.” Tr. 111:9-15. A more typical method,

generally used “when a third party [] was sending out email[s],” was tracking the advertisement

“using our redirect,” meaning a hyperlink that “would redirect to a particular domain of Hydra’s.

It would register with Hydra’s server and then it would direct to the advertiser’s landing page

and there would typically also be a tracking pixel on that landing page. And then whenever the

action was completed, the web page loaded at that time would have also had a tracking pixel.”

Tr. 111:16-25. Mr. Gordon testified that advertisers that had contracts with Hydra “paid Hydra

an amount typically per action[,] [which] could be the generation of a lead[,] . . . the generation

of a sale[,] [or] [i]n some instances[,] it could be a click . . . .” Tr. 123:17-21. Hydra would then

pay its affiliates some portion of that amount. Tr. 123:22-23.

       Mr. Gordon testified that LynxTrack.com was a domain that was owned by Hydra

Network in January 2010, which Hydra “used for tracking purposes.” Tr. 140:7-21. Mr. Gordon

testified that if it was used by “a Hydra affiliate and a Hydra campaign,” then when the recipient

clicked a hyperlink in the advertisement, depending on his or her browser settings, the

LynxTrack.com domain would appear for “like a second” before the recipient was re-directed to

a “landing” site, typically the advertiser’s URL. Tr. 141:10-142:7, 149:17-18.

       In January 2010, there was a written contract in effect between Hydra and

QuoteWizard.com, LLC (“QuoteWizard”), pursuant to which QuoteWizard made advertisements

for its products available, via Hydra Network, to Hydra’s affiliates, which could then publish

those advertisements. Tr. 96:11-14, 98:10-15, 109:6-8. Mr. Gordon testified that it was his

understanding that Entourage was an affiliate of Hydra at the relevant time, Tr. 115:10-11, and



                                                  7
that in January 2010, there was a written contract in effect between Hydra and Entourage. Tr.

96:17-23. There was no one contract to which all three entities–i.e., Hydra, QuoteWizard and

Entourage–were each a party, and to Mr. Gordon’s knowledge, QuoteWizard and Entourage did

not have a relationship with one another. Tr. 98:1-6.

       A document entitled “Hydra Network Terms and Conditions” (hereinafter, the “Terms &

Conditions”) was admitted into evidence. See Attachment C to Trial Exhibit 4; Tr. 98:16-100:9.5

The introductory paragraphs of the Terms & Conditions provide, in relevant part, as follows:

       The following terms and conditions (this “Agreement”) is a legal agreement
       between Hydra Network, a division of Hydra Group LLC (interchangeably,
       “Company” or “Network”), and you (interchangeably, “Publisher,” “Affiliate,”
       “You” or “Your”), the user of the Hydra Network website (the “Site”) . . . .

       These Hydra Network Terms and Conditions shall govern Your participation in
       Hydra Network . . . .

See Terms & Conditions 1. Although Mr. Gordon was unable to locate a copy of the signed

Hydra-Entourage contract, he testified that its text “would have been identical” to the text in the

Terms & Conditions admitted into evidence. Tr. 104:24-105:6-25.6

       Mr. Gordon testified that in January 2010, Hydra “had an advertising campaign for

QuoteWizard that included the [I]mage that appears in” the email printouts admitted as Trial

Exhibit 1,7 Tr. 125:22-24, but that he did not know whether Hydra “provided that particular



5
 Trial Exhibit 4 is a copy of Defendant’s Amended Response to [Plaintiff’s] First Request For
Production of Documents and documents annexed thereto. Tr. 98:16-24.
6
  Mr. Gordon explained that when Entourage “adopted the contract it would have been adopted
via an online process where they would have had a scroll box that displayed the terms and
conditions and they would have had to have checked or done something similar to [indicate] that
they agreed with the contract.” Tr. 105:25-106:5.
7
  Mr. Gordon testified that he did not know whether Hydra or QuoteWizard designed the Image,
but that it “would have been more typical” for QuoteWizard to provide an image to Hydra than
vice versa. Tr. 128:18-23, 129:16-19.
                                                 8
[I]mage used . . . in th[ose] particular . . . emails,” Tr. 124:9-22, 125:24-126:1. He stated that

QuoteWizard might have advertised with “other people using the same advertisements, for

example,” Tr. 126:3-4, or “other companies may have similarly provided that [] image to other

affiliate networks,” Tr. 127:23-128:2. Based only on the PDF printouts of the emails admitted as

Trial Exhibit 1, Mr. Gordon was unable to determine whether the specific emails at issue were

sent to Plaintiff as part of an advertising campaign with which Hydra was involved. Tr. 170:2-5.

II.       POST-TRIAL SUBMISSIONS

          Following the trial, Defendant filed three motions in limine seeking, respectively, to (1)

preclude testimony from Plaintiff regarding technical aspects of the emails, such as their

origination, ECF No. 153; (2) conform the pleadings to eliminate class claims, ECF No. 154; and

(3) preclude Plaintiff from introducing evidence regarding his attorneys’ fees on the basis that

attorneys’ fees are generally not awarded to self-represented plaintiffs, ECF No. 152.8 Plaintiff

filed a memorandum of law opposing Defendant’s motions to preclude testimony regarding the

emails and attorneys’ fees. ECF No. 156.9 Plaintiff submitted a post-trial memorandum of law in

support of a finding that he met his burden of proof (“Pl.’s Mem.”), ECF No. 157.




8
    Plaintiff argued the substance of these motions at the trial. Tr. 7:10-10:3.
9
  Plaintiff did not oppose Defendant’s motion to conform the pleadings. That motion, ECF No.
154, is granted as unopposed to the extent that it seeks to remove “references to a class action.”
To the extent Defendant argues that this action should be dismissed for lack of subject matter
jurisdiction, the motion is denied. Plaintiff sufficiently invoked federal jurisdiction at the time of
his complaint under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2)(A), and
the fact that Plaintiff did not pursue class claims does not deprive the Court of subject matter
jurisdiction. See F5 Capital v. Pappas, 856 F.3d 61, 77 (2d Cir. 2017) (“[B]ecause jurisdictional
facts are assessed at the time of removal and because at the time the complaint here appeared to
plead in good faith the class claim necessary for jurisdiction, the fact that the [district] court
subsequently determined that the case could not proceed as a class action under CAFA did not
deprive it of subject matter jurisdiction.”).
                                                    9
III.   FINDINGS OF FACT

       The Court finds that the evidence proves the following facts material to the Court’s

conclusions:

       (1)     Plaintiff received the three emails admitted as Trial Exhibit 1 at his personal email

               address on January 22, 2010 and January 27, 2010, respectively. Trial Exhibit 1;

               Tr. 14:6-16; 15:16-25.

       (2)     The three emails advertised insurance products or services of QuoteWizard, a

               non-party to this action. Trial Exhibit 1; Tr. 15:13-15, 38:17-19, 46:2-3.

       (3)     The three emails contained information for unsubscribing that included the

               California mailing address for Entourage, a non-party to this action. Trial Exhibit

               1; Tr. 45:9-10.

       (4)     In January 2010, there was a written contract in effect between Hydra and

               Entourage governing Entourage’s participation, as an “affiliate” or “publisher,” in

               Hydra Network, which is Hydra’s affiliate network. Attachment C to Trial Exhibit

               4; Tr. 96:17-23, 105:21-25, 115:10-11. An “affiliate” means a “publisher of

               advertising,” which could include advertisements by email. Tr. 100:21-103:25.

       (5)     QuoteWizard and Hydra’s affiliates engaged in a marketing campaign on behalf of

               QuoteWizard that included the Image. Tr. at 125:22-126:1.

       (6)     Hydra Network was one of many affiliate networks operating at the relevant time.

               Tr. 159:13-18.




                                                  10
       (7)   LynxTrack.com was a domain Hydra “used for tracking purposes.” Tr. 140:7-21.

             If used in a hyperlink in an email advertisement published by an authorized Hydra

             affiliate, the LynxTrack.com domain would appear momentarily after the hyperlink

             was clicked, before redirecting to a “landing” site, typically the advertiser’s URL.

             Tr. 141:10-142:7; 149:17-18.

       (8)   Hydra also used pixel tracking technology, through which it could track when a link

             was clicked by the recipient of an email advertisement from Hydra’s affiliate

             network that was published by a Hydra affiliate. Tr. 111:16-25.

       (9)   Neither the PDF printouts of the three subject emails admitted as Trial Exhibit 1 nor

             the HTML versions of the emails accessed at trial contained any reference to Hydra.

             See Trial Exhibit 1; Tr. 83:9-21

IV.    LEGAL DISCUSSION

       A.      California’s Anti-spam Law

       Section 17529.5 of the California Business and Professions Code–a section of

California’s “Anti-spam Law,” Cal. Bus. & Prof. Code § 17529.5 et seq.–provides, in relevant

part, as follows:

       It is unlawful for any person or entity to advertise in a commercial e-mail
       advertisement either sent from California or sent to a California electronic mail
       address under any of the following circumstances:
       []
       (3) The e-mail advertisement has a subject line that a person knows would be likely
       to mislead a recipient, acting reasonably under the circumstances, about a material
       fact regarding the contents or subject matter of the message.
Cal. Bus. & Prof. Code § 17529.5(a). To prevail on a claim under subsection (3) of Section

17529.5(a), the subsection invoked by Mr. Bank in this action, a plaintiff must establish that a

person or entity (1) “advertise[d]” (2) “in a commercial e-mail advertisement” (3) “either sent


                                                11
from California or sent to a California electronic mail address” (4) when the “person knows”

(5) that the email’s subject line “would be likely to mislead a recipient, acting reasonably under

the circumstances” (6) “about a material fact regarding the contents or subject matter of the

message.” Id. § 17529.5(a)(3). In the definitions section of the Anti-spam Law, “Advertiser” is

defined as “a person or entity that advertises through the use of commercial email

advertisements.” Id. § 17529.1(a). “Commercial email advertisement” is defined as “any

electronic mail message initiated for the purpose of advertising or promoting the lease, sale,

rental, gift offer, or other disposition of any property, goods, services, or extensions of credit.”

Id. § 17529.1(c).

       An action against a person or entity that violates Section 17529.5(a)(3) may be brought

by “[a] recipient of an unsolicited commercial e-mail advertisement,” id. § 17529.5(b)(1)(A)(iii),

who may recover “either or both of the following: (i) Actual damages[]; (ii) Liquidated damages

of one thousand dollars ($1,000) for each unsolicited commercial e-mail advertisement

transmitted in violation of [Section 17529.5(a)(3)], up to one million dollars ($1,000,000) per

incident,” id. § 17529.5(b)(1)(B)(i)-(ii). A prevailing plaintiff in such an action may recover

reasonable attorneys’ fees and costs. Id. § 17529.5(b)(1)(C).

       B.      Plaintiff’s “Material Role” Theory Is Not Supported By The Statute Or Case
               Law

       In his Amended Complaint, Plaintiff alleged that Hydra “sent” the emails. Amended

Complaint ¶ 8, ECF No. 21. At trial and in his post-trial brief, Plaintiff proceeded under a new

claim of liability–that although Hydra did not “physically” send the emails, it had a “material

role” in sending them.10 See Pl.’s Mem. 12-13, ECF No. 157; Tr. 45:9-14. Plaintiff’s argument



10
  Although the Court rejects Plaintiff’s claim on the merits, it is also rejected as a change in
Plaintiff’s claim without amending his pleading or notice to Defendant.
                                                  12
in his post-trial brief on this central issue, under the heading “Defendant Had a Material Role in

the Sending of the Emails,” is set forth in full below:

       With respect to email advertisements, Section 17529.5(a)(3) does not limit liability
       to the sender and advertiser. First, it does not limit liability to the sender: “[i]t is
       unlawful for any person or entity to advertise in a commercial e-mail advertisement
       either sent from California or sent to a California electronic mail address under any
       of the following circumstances,” Cal. Bus. & Prof. Code § 17529.5(a)(3) (emphasis
       added); see also Hypertouch Inc. v. ValueClick Inc., 192 Cal. App. 4th 805, 820
       (Cal. App. 2011) (“by its plain terms, the statute is not limited to entities that
       actually send or initiate a deceptive commercial e mail, but applies more broadly to
       any entity that advertises in those e-mails.” (emphases added)); Bank v. American
       Home Shield Corp., No. 10 Civ. 4014 (PKC), 2013 WL 789203, at *2 (quoting
       same).

       Second, Section 17529.5(a)(3) does not limit liability to the advertiser. See Balsam
       v. Trancos, Inc., 203 Cal. App. 4th 1083 (Calif. App. 2012); Hypertouch, 192 Cal.
       App. 4th at 814.

       Hydra’s material role in the sending of the Three Emails renders Hydra liable for
       having caused them to be sent. See People v. Reeves, 91 Cal. App. 4th 14, 50
       (Calif. App. 2001) (“The verb ‘cause’ means . . . ‘[t]o be the cause of; to effect,
       bring about, produce, induce, [or] make.’ (Oxford English Dict. (2d ed. CD–ROM
       1994); see also Webster’s Collegiate Dict. [(2001)] <http://www.m-w.com/cgi-
       bin/dictionary> [first definition: ‘to serve as a cause or occasion of’].)” (brackets in
       original except for brackets containing “(2001)”); see also Black’s Law Dictionary
       at 221 (6th ed. 1990) (defining the verb “cause” as “[t]o be the cause or occasion
       of; to effect as an agent; to bring about; to bring into existence; to make to induce;
       to compel” (emphases added)). In addition, the noun “cause” means “[e]ach
       separate antecedent of an event. Something that precedes and brings about an effect
       or result. A reason for an action or condition. . . . That which in some manner is
       accountable for [a] condition that brings about an effect . . . .” Id. (emphases
       added).

       Hydra, as detailed in Evidence, supra, and by Plaintiff’s Exhibits 1, 2, and 4, played
       a vital role in causing the Three Emails to be sent.11

Pl.’s Mem. 12-13.




11
   Where Plaintiff cited a case in short form, the Court has substituted the full citation for the
case the first time it appears in the passage. The Court has also substituted underlining for
italics. The passage is otherwise unaltered.
                                                  13
        Plaintiff’s argument fails as a matter of law for two reasons. First, implicit in Plaintiff’s

argument that “Section 17529.5(3) does not limit liability to the sender and advertiser,” is the

conclusion that the statute covers “senders” who are not also “advertisers.” As discussed below,

this conclusion is not supported by the plain text of the statute, legislative history or case law.

Second, even if Plaintiff were correct in his interpretation that the statute covers all senders of

commercial email advertisements, regardless of whether the sender itself advertised in the email,

the effect of such an interpretation would be that Entourage, the entity that “physically” sent the

email according to Plaintiff, would be covered by the statute, not Hydra.

        Section 17529.5(a)(3) does not impose liability based on playing a “material role” in

sending commercial email advertisements. As to the liability of a “sender” of a commercial

email advertisement under Section 17529.5, the Northern District of California recently

addressed this question and found that the statute does not extend liability to senders, unless the

sender is also advertising in the email. See Blanchard v. Fluent, Inc., No. 17 Civ. 4497 (MMC),

2017 WL 4224768, at *2-3 (N.D. Cal. Sept. 22, 2017). The Blanchard Court first noted that

“[n]either party has cited a case that expressly addresses the issue presented, nor has the Court

located any such authority.” Id. at *2; see id. (“Where . . . ‘the state’s highest court has not

decided an issue [of state law], the task of the federal courts is to predict how the state high court

would resolve it.’” (quoting Dimidowich v. Bell & Howell, 803 F.2d 1473, 1482 (9th Cir. 1986)

(alterations in original))).

        The Blanchard Court began its statutory interpretation by observing that in the same 2003

bill through which Section 17529.5 was enacted, the California Legislature (hereinafter, the

“Legislature”) also enacted Section 17529.2, which provides as follows:




                                                  14
       Notwithstanding any other provision of law, a person or entity may not do any of
       the following:

       (a) Initiate or advertise in an unsolicited commercial e-mail advertisement from
       California or advertise in an unsolicited commercial e-mail advertisement sent from
       California.

       (b) Initiate or advertise in an unsolicited commercial e-mail advertisement to a
       California electronic mail address, or advertise in an unsolicited commercial e-mail
       advertisement sent to a California electronic mail address.

Cal. Bus. & Prof. Code § 17529.2; see Blanchard, 2017 WL 4224768, at *2-312

       The term “Initiate,” which is found in Section 17529.2, but not in Section 17529.5, is

defined in the statute as “to transmit or cause to be transmitted a commercial e-mail

advertisement or assist in the transmission of a commercial e-mail advertisement by providing

electronic mail addresses where the advertisement may be sent.” Cal. Bus. & Prof. Code §

17529.1(i); see Blanchard, 2017 WL 4224768, at *3. This definition, according to the Blanchard

Court, encompasses “the act of sending” commercial email advertisements. See Blanchard, 2017

WL 4224768, at *3. Thus, “[a]s the Legislature chose to prohibit the acts identified in [Section]

17529.2, when committed either by an advertiser in or sender of a commercial email, but chose

to prohibit the acts identified in [Section] 17529.5 only when committed by the former, the

‘normal inference’ to be drawn is that the Legislature did not intend a sender of a commercial

email, unless such sender is also an advertiser, to be liable under [Section] 17529.5.” Id.

(quoting Kleffman v. Vonage Holdings Corp., 49 Cal. 4th 334, 342 (2010), for the principle of

statutory interpretation that hold that “[w]hen the Legislature uses materially different language




12
   Section 17529.2, which bans all unsolicited commercial emails sent to California residents,
was preempted by the federal Controlling the Assault of Non-Solicited Pornography and
Marketing (“CAN-SPAM”) Act, 15 U.S.C. §§ 7701 et seq. The CAN-SPAM Act preempts any
state statute that regulates the use of email for commercial messages, unless the state statute is
limited to “falsity or deception” in commercial emails. See 15 U.S.C. § 7707(b).
                                                15
in statutory provisions addressing the same subject or related subjects, the normal inference is

that the Legislature intended a difference in meaning”).

       The Blanchard Court found additional support for this interpretation in the Legislature’s

express consideration, and rejection, of adding language to Section 17529.5 prohibiting those

who “initiate” unsolicited commercial emails advertisements. Id. The year after the bill enacting

Section 17529.5 passed, the Legislature considered and passed Senate Bill 1457, which amended

Section 17529.5. See Blanchard, 2017 WL 4224768, at *3 (citing legislative record). As

recounted in the Blanchard decision:

       [Senate Bill 1457], as initially drafted, proposed amending [Section] 17529.5 to
       expand its coverage to make it ‘unlawful for any person or entity to initiate or
       advertise in a commercial e-mail advertisement’ contained or accompanied by false
       or misleading information. When the Legislature later passed the bill, however, it
       deleted the words ‘to initiate’ and, while amending other provisions of the statute,
       retained the existing language making it ‘unlawful for any person or entity to
       advertise in a commercial e-mail advertisement’ containing or accompanied by
       false or misleading information.

Id. at *3. In light of this legislative history, the Blanchard Court concluded that it “cannot

‘judicially write’ the words ‘to initiate’ into §17529.5.” Id. (quoting Sierra Club v. Cal. Coastal

Comm’n, 35 Cal. 4th 839, 856 (Cal. App. 2005), for the principle of statutory interpretation that

if the Legislature has “considered, but rejected, proposed language” for inclusion in a statute, a

court “may not judicially write the deleted provisions back into the [statute]”).

       The Blanchard Court’s statutory analysis is further confirmed by recent efforts by the

California Legislature to amend Section 17529.5(a)(3). On February 15, 2018, Assembly Bill

2546 (“AB-2546”) was introduced in the California Assembly to amend Section 17529.5 to, inter

alia, add that it is unlawful to “initiate or advertise” in a commercial email advertisement. See

AB-2456, 2017-18 Reg. Sess. (Cal. 2018) (emphasis added). According to the bill’s author, AB-

2546 “would expand California’s anti-spam law to provide that it is not only unlawful for any

                                                 16
person or entity to ‘advertise in’ a commercial email, but unlawful for a person or entity ‘to

initiate, advertise in, or enable or assist a person or entity to initiate or advertise in,’ a

commercial email advertisement . . . .” AB-2456, Assemb. Comm. On Privacy & Consumer

Protection Hr’g. The Author’s Statement further provides:

        Under existing law, advertisers are strictly liable for false and deceptive spam.
        However, the actual senders of the emails are not liable for sending the unlawful
        spams. AB 2546 would strengthen California’s prohibitions on false and deceptive
        spam emails in a number of ways by . . . holding spam networks and the actual
        senders liable for false and deceptive spamming . . . .

Id. According to the Legislature’s website, the bill “[d]ied on inactive file” on November 30,

2018.13 This Court finds the Blanchard Court’s analysis persuasive.

        In support of his argument that Section 17529.5 “is not limited to advertisers,” Plaintiff

cites two California Court of Appeals cases: Hypertouch Inc. v. ValueClick Inc., 192 Cal. App.

4th 805 (Cal. App. 2011), and Balsam v. Trancos, Inc., 203 Cal. App. 4th 1083 (Cal. App. 2012).

The issue of whether statutory liability extends to a sender of a commercial email advertisement,

where the sender did not itself advertise in the email, was not before the court in either of the

cited cases.14

        In Hypertouch, the plaintiff alleged that the defendants “had advertised in over 45,000

e-mails received by [the plaintiff’s] customers.” Hypertouch, 192 Cal. App. 4th at 815

(emphasis added). The Hypertouch Court held that “for purposes of [S]ection 17529.5, the



13
   See AB-2546 Commercial email advertisements (2017-2018) Bill History, California
Legislative Information,
https://leginfo.legislature.ca.gov/faces/billHistoryClient.xhtml?bill_id=201720180AB2546 (last
visited March 29, 2019).
14
  Indeed, although the briefing considered by the Court in Blanchard included extensive
discussion of Hypertouch and Balsam, the Blanchard Court, as noted above, found that the issue
presented had never been expressly addressed. See Blanchard, 2017 WL 4224768, at *2.

                                                    17
relevant question is not whether [the plaintiff] can demonstrate that [the defendants] sent or had

knowledge of the e-mails, but rather whether they advertised in those e-mails.” Id. at 835. In

light of the evidence in the record, including that “at least some portion of the [45,000] e-mails

. . . contained a link redirecting the consumer to [the defendants’ own] promotional material,” the

Hypertouch Court found that a triable issue of fact remained “as to whether [the defendants]

‘advertised’ in the e-mails at issue.’” Id.; see id. at 814 (describing how email advertisements

sent by affiliates of one of the Hypertouch defendants included hyperlinks redirecting consumers

to promotions on that defendant’s own websites, where the consumer could earn rewards offered

by the defendant in exchange for participating in the advertised promotional offers); id. at 835

n.16 (noting that the record contained “additional evidence filed under seal pertaining to this

triable issue” of whether defendants “advertised” in the emails).

       In Balsam, the issues before the court were: (1) whether the plaintiff had standing to sue

under the Consumers Legal Remedies Act and whether the defendant’s employee was jointly and

severally liable for the defendant company’s violation of Section 17529.5; (2) whether “the

sending of commercial e-mails from multiple and nonsensically named domain names []

violate[s] section 17529.5(a)(2); and (3) whether “the federal CAN-SPAM Act preempts

application of California’s Anti-spam Law . . . absent a finding of all elements of common law

fraud.” See Balsam, 203 Cal. App. 4th at 1093-94. The Balsam Court did not address whether

Section 17529.5(a)(3) is appropriately interpreted as applying to persons or entities that send, but

do not advertise in, commercial email advertisements.

       Even if the Court were to accept that liability under Section 17529.5 could extend to a

person or entity that merely sends an email without advertising in it, Defendant’s claim would

require the Court to extend the statute yet another step further–to persons or entities that play a



                                                 18
“material role” in sending commercial email advertisements. There is no support from the

statute or case law for such a theory of liability.15

        C.      Plaintiff Has Not Established Defendant’s Involvement In The Sending Of
                The Emails

        Even if the Court were to agree with Plaintiff’s theory that an entity that plays a “material

role” in sending an email advertisement could be found liable under Section 17529.5, Plaintiff

has failed to prove by a preponderance of the evidence that Defendant played such a role with

respect to the subject emails. The only evidence of Hydra’s involvement with the subject emails

presented by Plaintiff is his own recollection of being directed momentarily to a “jump site” after

clicking on hyperlinks in the emails. See Tr. 36:25-37:3, 50:7-51:1. Plaintiff first testified that

the “jump site” that appeared was www.HydraNetwork.com, Tr. 36:25-37:3, but later in this

testimony stated it may have been www.LynxTrack.com, Tr. 50:7-51:1.16 Plaintiff himself

appears to acknowledge the limited reliability of his recollection in light of the fact that the

emails were received over eight years prior to the trial. See, e.g., Tr. 50:14-15 (“. . . again, this is

eight years ago . . . . I don’t remember every detail”). Indeed, Plaintiff was unable to recall

other details from the time; for instance, although he testified that “shortly after” receiving the

emails, he contacted QuoteWizard and spoke with someone by telephone, he could not recall




15
  In earlier proceedings in this case, Plaintiff argued that Hydra “advertised” in the emails, but
Plaintiff did not pursue that claim at trial or in post-trial briefing. See, e.g., Tr. 15:13-15 (“the
email was clearly . . . a general advertisement for - - looking for quotes for auto insurance”); Tr.
38:17-19 (“[A]s best I [could] tell” the “goods and/or services that were being promoted in the
emails that make up [Trial] Exhibit 1 were for [Quote]Wizard.”). The Court notes that even
under Plaintiff’s version of the facts, in which QuoteWizard made its advertisements available to
Hydra’s affiliates through Hydra Network, and used a “jump site” for tracking purposes, there
would not be a basis for concluding that Hydra “advertised” in the emails.
16
   It is worth noting Plaintiff’s Amended Complaint does not contain any mention of a “jump
site.” See generally Amended Complaint.
                                                   19
with whom he spoke or what the sum and substance of the calls were. Tr. 42:12-43:23.

       Plaintiff did not present any evidence to corroborate his testimony that when he clicked

on the hyperlinks in the subject emails he was directed to a “jump site,” either LynxTrack.com or

HydraNetwork.com. The HTML versions of the emails accessed at trial, including the URLs

identified in the hyperlinks therein, do not indicate any connection to Hydra. Tr. 76:19-23,

78:13-16, 83:3-25. Although there is no evidence as to whether HTML versions of the emails at

the time they were originally received by Plaintiff would have been capable of showing such a

connection, Plaintiff’s failure to preserve such evidence leaves that question unanswered.

       In Defendant’s view, “the absence of an expert analysis and expert testimony precludes

an inference, much less a finding, that the three emails originated and/or somehow arise from

defendant.” Defendant’s Motion In Limine as to Evidence 5, ECF No. 153. The Court need not

decide whether expert testimony or analysis would always be required to establish a defendant’s

connection to a particular email, as Defendant appears to argue. See, e.g., Lorraine v. Markel

Am. Ins. Co., 241 F.R.D. 534, 559 (D. Md. 2007) (“The methods of authentication most likely to

be appropriate for computerized records are [Federal Rule of Evidence] 901(b)(1) (witness with

personal knowledge), 901(b)(3) (expert testimony), 901(b)(4) (distinctive characteristics), and

901(b)(9) (system or process capable of producing a reliable result).”); see also id. at 552 (“Rule

901(b) makes clear that the ten examples listed are illustrative only, not exhaustive. In ruling on

whether electronic evidence has been properly authenticated, courts have been willing to think

‘outside the box’ to recognize new ways of authentication.”). Had Plaintiff, for instance,

confirmed through discovery that Hydra Network was the only affiliate network used by

Entourage to advertise QuoteWizard products or services, or that QuoteWizard used the Image

only in advertisements made available to affiliates on Hydra Network, such evidence might have



                                                20
helped to carry Plaintiff’s burden. Plaintiff may have been able to establish Hydra’s

involvement had he preserved a record of the “jump site” to which he was directed when he

clicked on the hyperlinks in the subject emails, through the use of, for instance, screenshots,

printing, or even a video recording of his computer screen showing what occurred when he

clicked on a hyperlink. See, e.g., United States v. Cyberheat, Inc., No 05 Civ. 457 (TUC)

(DCB), 2007 WL 686678, at *8-9 (D. Ariz. Mar. 2, 2007) (discussing methods used to

“preserve[] the web page or pages to which the hyperlinks [in the emails at issue] redirected”).

Likewise, Plaintiff may have been able to establish Hydra’s involvement by obtaining evidence

that the email address at which he received the subject emails appeared in tracking data kept by

Hydra, Entourage or QuoteWizard and related to the QuoteWizard advertisements.

       D.      Conclusions Of Law
       Based on the evidence and relevant law, the Court makes the following conclusions of

law:

       (1)   As Plaintiff’s testimony is indeterminate as to a connection between the subject

             emails and Hydra, and Plaintiff has failed to present any evidence corroborating his

             testimony that the hyperlinks in the subject emails directed him to either

             LynxTrack.com or HydraNetwork.com, Plaintiff has failed to prove by a

             preponderance of the evidence that Hydra had any involvement in the subject

             emails, as an advertiser, or sender, or even as a provider of material assistance.

       (2)   Plaintiff has also failed to prove by a preponderance of the evidence that the subject

             emails were unsolicited.

       (3)   Plaintiff has failed to prove by a preponderance of the evidence that any of the

             subject emails were sent to or from California.



                                                 21
       (4)   Section 17529.5(a)(3) of the California Business and Professions Code does not

             extend liability to a person or entity for playing a “material role” in sending

             commercial email advertisements.

       (5)   For the foregoing reasons, the Court finds that Defendant is not liable to Plaintiff

             under Section 17529.5 of the California Business and Professions Code.17

       The Clerk of Court is respectfully directed to enter judgment in favor of Defendant Hydra

Group LLC and close the case.

Dated: Brooklyn, New York
       March 31, 2019
                                                             Vera M. Scanlon
                                                             Vera M. Scanlon
                                                             United States Magistrate Judge




17
   In light of Plaintiff’s failure to establish Defendant’s liability under Section 17529.5 for the
reasons stated above, the Court does not address whether Plaintiff has sufficiently established
that the emails had subject lines “that a person knows would be likely to mislead a recipient,
acting reasonably under the circumstances, about a material fact regarding the contents or subject
matter of the message.” See Cal. Bus. & Prof. Code § 17529.5(a)(3). Likewise, the Court does
not address whether a pro se attorney would be entitled, as a prevailing party, to recover
attorneys’ fees under Section 17529.5(b)(1)(C), so Defendant’s motion as to attorneys’ fees is
moot.
                                                22
